                 Case 2:20-cv-01196-JCC Document 59 Filed 01/27/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JESSE G. COOPER, et al.,                                CASE NO. C19-1684-JCC
10                             Plaintiffs,                   ORDER
11          v.

12   WHATCOM COUNTY, et al.,

13                             Defendants.
14

15          This matter comes before the Court on the parties’ stipulated motion for leave for
16   Defendant PeaceHealth to amend its answer (Dkt. No. 58). Plaintiffs consent to the amendment,
17   and it is proper under Rule 15. See Fed. R. Civ. P. 15(a)(2) (“a party may amend its pleading . . .
18   with the opposing party’s consent”). “Once the adverse party has consented to the amendment of
19   a pleading, the court has no control over the matter under Rule 15(a).” Fern v. United States,
20   213 F.2d 674, 677 (9th Cir. 1954).
21          Accordingly, the Court GRANTS the parties’ stipulated motion. Defendant PeaceHealth
22   must file the amended answer within 14 days of this order. The amended answer may not differ
23   from the answer attached to the parties’ motion at Docket Number 58.
24          //
25          //
26          //


     ORDER
     C19-1684-JCC
     PAGE - 1
              Case 2:20-cv-01196-JCC Document 59 Filed 01/27/21 Page 2 of 2




 1          DATED this 27th day of January 2021.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1684-JCC
     PAGE - 2
